El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
*366El fiscal estableció esta apelación porque la Corte de Dis-trito de Aguadilla ordenó el sobreseimiento provisional y el archivo de la acusación contra el apelado por no alegarse en ella de modo claro una relación fiduciaria del acusado como depositario.
La acusación en lo necesario dice así:
“El fiscal formula acusación contra Augusto Saavedra Riquelme por un delito de abuso de confianza (felony) cometido de la manera siguiente: El referido acusado Augusto Saavedra Riquelme, con an-terioridad a la presentación de esta acusación, o sea, allá por el mes de noviembre de 1929, y en el término municipal de Aguadilla, que forma parte del Distrito Judicial de Aguadilla, P. R., allí y entonces dicho acusado Augusto Saavedra Riquelme, mientras actuaba como agente y depositario de la suma de nueve mil quinientos dólares ($9,500), pertenecientes a los esposos Adolfo Saavedra Solá y Victoria Feliciano, y cuya suma estaba destinada al uso exclusivo de dichos Adolfo Saavedra Solá y de Victoria Feliciano, allí y entonces dicho acusado Augusto Saavedra Riquelme, a sabiendas de que sus deberes y obligaciones como tal depositario de dicha suma de dinero eran las de depositar, guardar y desembolsar dicho dinero por orden y bajo la dirección de dichos Adolfo Saavedra Solá y Victoria Feli-ciano, faltando a sus deberes y obligaciones como tal depositario, ma-liciosa, voluntaria y fraudulentamente distrajo, empleó y dispuso, para fines ajenos al debido y legítimo cumplimiento de su encargo, de la suma de $1,011.10 de cuya suma fraudulentamente dispuso dicho acusado Augusto Saavedra Riquelme para su propio uso y bene-ficio, defraudando en la misma a los expresados esposos Adolfo Saa-vedra Solá y Victoria Feliciano.”
Según el artículo 445 del Código Penal, constituye abuso de confianza la fraudulenta apropiación de bienes, por una persona a quien habían sido confiados. El elemento carac-terístico y esencial de ese delito es que los bienes hayan lle-gado a poder de la persona que se los apropia por la con-fianza que otra persona puso en ella, por lo que tal relación de confianza debe aparecer claramente en la acusación, aun-que no es necesario que sus detalles sean expuestos. 9 R.C.L. 1288.
En el presente caso la acusación dice que el acusado ac-*367tuaba como agente y depositario de la suma de $9,500 per-tenecientes a los esposos Saavedra, destinados al uso exclu-sivo de ellos; que las obligaciones del acusado eran deposi-tar, guardar y desembolsar diclio dinero por orden y bajo la dirección de dicho matrimonio; y dice también que el acusado se apropió $1,011.10 para su propio beneficio, pero no establece relación fiduciaria entre el acusado y otra persona, pues no dice quién depositó el dinero en su poder, si fueron los expresados consortes u otra persona, pues aun-que dice que el dinero pertenecía a ese matrimonio no ex-presa que tales consortes se lo entregaron para tenerlo a su disposición o quién se lo entregó para tenerlo a la orden de esos consortes. La relación de confianza entre una persona y el acusado debe aparecer claramente de la acusación. Debe expresarse quién puso el dinero en manos del acusado. State v. Griffith, 45 Kan. 142, citado en 20 C. J. 472, nota 49. Los casos de El Pueblo v. Alomar, 10 D.P.R. 298; Pueblo v. Kent, 10 D.P.R. 344; Pueblo v. García, 11 D.P.R. 355 y de El Pueblo v. Pérez, 39 D.P.R. 862, citados por el fiscal en apoyo de su recurso no tienen aplicación al presente porque en todos ellos se expresó claramente la persona que puso su confianza en el acusado.

La resolución apelada debe ser confirmada.

El Juez Presidente Señor del Toro, disintió.*